Russell, J.
The petition for certiorari not having attached thereto either a certified copy of the bond required by section 5192 of the Civil Code, nor a certificate of the recorder’s court of the City of Atlanta that such bond had been filed and approved as required by law, and it further appearing, from the allegation in the petition in reference to the bond, that the alleged bond was not conditioned as required by law, the judge of the superior court did not err in refusing to order the issuance of a writ of certiorari in behalf of one who had been convicted in the recorder’s court. Moon v. Jefferson, 10 Ga. App. 572 (73 S. E. 854); Cannon v. Americus, 11 Ga. App. 95 (74 S. E. 701).

Judgment affirmed.